The action was brought to recover the possession of certain town lots in the town of Wilkesboro (and was to determine the rights as to all the other lots in the town). The lessor of the plaintiff claimed title under a grant from Lord Granville to Henry Cossart, in 1754, for a tract called the lower Moravian tract, and a deed from Christian Frederick Cossart to Hugh Montgomery, dated in 1778. The plaintiff then offered evidence of a deed from Hugh Montgomery to James (229) Kerr, David Nesbitt, and John Brown, dated 13 December, 1779, in trust for the support and education of Rebecca and Rachel, his infant daughters, until they arrived at the age of 21 or married, and then to be divided between them. The word "heirs" was left out of this deed, but a will which was also given in evidence was executed three days afterwards, and the two instruments, taken together, were declared by this Court, in Gray v. Winkler, 57 N.C. 308, to convey an estate in fee. The plaintiff further offered the will of John Brown, the surviving executor of Hugh Montgomery, and a deed from John Brown, Jr., one of the executors of John Brown, Sr., dated in 1829, conveying the said lower Moravian tract of land to Rachel Stokes and Rebecca Wellborn.
The plaintiff then offered in evidence a mortgage from Hugh Montgomery to John Michael Graff for the same tract of land, for a term of five hundred years, which was dated in 1778, to secure the payment of the purchase money; that Montgomery died in 1779, and the unexpired portion of the term, by a regular series of assignments, became vested in Christian Lewis Benzein. He showed the proceedings of the Court of Equity of Iredell, instituted in 1794, by the mortgagees and trustees and cestui que trusts
against Lenoir Lovelace, Mary Gordon, and others, for a settlement of the litigation growing out of the nonpayment of the purchase money, and to remove the confusion and distrust upon the title produced by the conflicting claims of Lenoir, Lovelace, Mary Gordon, and others. The decree in this case, made in 1814, was that one of the tracts be sold to pay the remainder of the purchase money, to secure which the mortgage had been made, and that Lenoir, Lovelace, Mary Gordon, and others, the subsequent grantees and their assigns, should surrender and reconvey the lands they were in possession of. *Page 179 
Also, that on the payment of the balance of the purchase money the remainder of the term should be assigned to Mrs. Stokes and Mrs. Wellborn, and that John Brown, Jr., the trustee appointed by the court for the purpose, should make title to them for the legal estate in the land in fee simple. In pursuance of this decree the executors        (230) of C. L. Benzein, having been paid the purchase money in full made a deed of assignment of the said term of five hundred years to Rebecca Wellborn and Rachel Stokes. This was dated 17 May, 1815. It was also shown by the plaintiff that in 1829 the said John Brown, Jr., made a deed in fee, according to this decree, of the estate in fee simple to Mrs. Wellborn and Mrs. Stokes.
It appeared in the case that in 1779 the land in question had been granted to one Pittman, and from him conveyed by a succession of deeds to Mary Gordon, who had possession of the same for seven years ensuing her entry on 28 October, 1791, and who, on 8 May, 1800, conveyed to the commissioners appointed by act of Assembly to purchase a site for the public buildings of Wilkes County, who conveyed to the defendants, or those under whom they claim.
On 17 May, 1800, in pursuance of the same act of Assembly, the following deed was made by James Wellborn and his wife, Rebecca, and others, for the lands in question, but which was not perfected as to her by a privy examination:
"This indenture, made this 17 May, 1800, between James Wellborn and Rebecca Wellborn, and Montfort Stokes and Rachel Stokes, of the county of Rowan and State of North Carolina, of the one part, and Thomas Fields, George Gordon, Robert Martin, Walter Brown, and George Brown, commissioners for fixing on a plan for the purpose of erecting the public buildings for the said county of Wilkes, of the other part: Whereas Christian Frederick Cossart, by deed bearing date 23 July, 1778, did convey to the late Hugh Montgomery, of Salisbury, a certain tract and parcel of land situate and lying in the county of Wilkes aforesaid, on both sides of the Yadkin River, against the Mulberry fields, beginning at a white-oak, running thence west, etc., containing in the whole 4,933 acres, be the same more or less; and whereas, by a deed of gift in trust bearing date 13 December, 1779, the said Hugh Montgomery hath conveyed to James                (231) Kerr, David Nesbitt, and John Brown, trustees, for Rebecca and Rachel, the infant daughters of the said Hugh Montgomery, the aforesaid tract of land, with the appurtenances, lying and being as aforesaid; and whereas James Wellborn, of Wilkes County aforesaid, hath intermarried with Rebecca, and Montford Stokes, of Rowan County aforesaid, hath intermarried with Rachel, the daughters of the said *Page 180 
Hugh Montgomery, deceased; and whereas the said Thomas Field, etc., commissioners as aforesaid, are empowered and required by an act of the General Assembly of the State of North Carolina, passed at Raleigh in 1799, to purchase or procure 50 acres of land at the place where the courthouse now stands, for the purpose of erecting the public buildings for the said county of Wilkes: Now this indenture witnesseth, that the said James Wellborn and Rebecca, his wife, and the said Montfort Stokes and Rachel, his wife, for and in consideration of the sum of £ 5, current money, to them in hand paid by the said Thomas Fields, etc., commissioners as aforesaid, the receipt of which is hereby acknowledged, hath given, granted, bargained and sold, aliened and confirmed, and by these presents do give, grant, bargain, sell, alien and confirm unto the said Thomas Fields, etc., a certain piece or parcel of land in the county of Wilkes aforesaid, beginning at a stake and walnut, etc. (describing the town site and lots in question), containing 50 acres, be the same more or less, being part of the aforesaid tract of 4,933 acres, and including the present courthouse of the said county of Wilkes, etc., to have and to hold the said 50 acres of land, with the appurtenances, to the said Thomas Fields, etc., commissioners aforesaid, to the only proper use and behoof of the said Thomas Fields, etc., their heirs and assigns forever. And the said James Wellborn and Rebecca, his wife, and Montfort Stokes and Rachel, his wife, for themselves and their heirs, the aforesaid 50 acres of land, with the premises and appurtenances, and every part thereof, unto the said Thomas Fields, etc., commissioners (232) aforesaid, and their heirs and assigns, against them, the said James Wellborn and Rebecca, his wife, and said Montfort Stokes and Rachel, his wife, and against the claim or claims of any person, or by or from or under them, or either of them, or the said Hugh Montgomery, deceased, will warrant and defend by these presents. In witness whereof the said James Wellborn and Rebecca, his wife, and the said Montfort Stokes and Rachel, his wife, have hereunto set their hands and affixed their seals the day and date herein first written."
The deed was signed by the several parties named as bargainors, and acknowledged by the husbands, and ordered to be registered, but there was no evidence of any privy examination as to their wives.
Deeds were also made to these commissioners by the president of the board of trustees of the University, bearing the same date. James Wellborn died in 1854, and this suit was brought by his widow within two years afterwards.
The defendants submitted to a verdict, with the right to set it aside and enter a nonsuit if the court should, upon consideration of the case, be of opinion against the plaintiff's right to recover. *Page 181 
Afterwards, upon consideration of the whole case, the court being of opinion with the defendants, ordered a nonsuit, from which the plaintiff appealed.
Conceding that the deed to Mrs. Wellborn did not take effect by reason of the defect in the mode of taking her privy examination, and that the title was regularly deduced from the original grantee down to Hugh Montgomery, and that as between those claiming under him it vested in her (see Gray v. Winkler, 57 N.C. 308), this Court concurs with his Honor in the court below, that the plaintiff was not entitled to recover.
We put our conclusion on two grounds:
(233)
1. The commissioners got the title, as well as the possession, from Mary Gordon, and of course the defendant has a right to set it up.
In 1791 Mary Gordon, who was then living on the land, bought it at sheriff's sale, and a deed was executed to her. This gave her color of title. She continued in possession under this deed, claiming adversely and without interruption, from 1791 to 1800. This ripened her color of title, and she became the owner of the land so held in possession by force of the statute, unless there was some ground which prevented its operation. Two were relied on in the argument, but we think neither is tenable, viz.:
Mrs. Wellborn married in 1794, was then under age, and afterwards continued under coverture until shortly before this action was commenced. If we put out of view the term of five hundred years created by Montgomery, and suppose the entire estate to have vested in Brown and others, in trust for Mrs. Wellborn, by force of the deed and will of Montgomery in 1779, it is clear that the nonage and coverture of the cestui que trust could not have had the effect of preventing the possession of Mary Gordon from ripening her title and defeating the title of the trustees, by tolling their right of entry, after which, certainly, the cestui que trust could not have had any remedy at law, and none in equity, save to hold the trustees accountable for a breach of duty in permitting the title to be divested by reason of laches on their part.
Or, if we suppose Montgomery to have executed a mortgage in fee, and then to have assigned his equity of redemption in trust for Mrs. Wellborn, it is clear her nonage and coverture could not have had the effect of preventing the possession of Mary Gordon from ripening her title and divesting the title of the mortgagee by tolling his right of entry; after which, neither the trustees nor Mrs. Wellborn could have had any *Page 182 
remedy in law or equity against Mary Gordon; for she would, by force of the statute, have acquired a title, not under the mortgagee, butparamount and above all of them. So that, if the mortgage money had been paid, and the mortgagee had reconveyed to the trustees, her right (234) would not have been affected, for the mortgagee, having lost the title, had nothing to convey, and could not by a naked deed put the trustees in a better condition than he was in himself. Mrs. Wellborn's title, therefore, if she has any, must depend on the fact that the mortgage was for a term of years.
If one create a particular estate, say for life or years, and the estate of the particular tenant be divested, and his right of entry tolled by an adverse possession for seven years, under color of title, after the termination of the particular estate, the reversioner will have a right to enter by force of his original estate, because his right of entry did not accrue until the particular estate determined, and the statute did not begin to run as against him before his right of entry accrued, and it is clear that after the entry of the particular tenant was tolled, he could not, by a surrender of his estate, put the reversioner in a better condition than he was in himself, for he had no estate to surrender, and, consequently, the reversioner would have no right of entry until he acquired one by force of his original estate.
Nor is the case varied by the fact that the particular estate is a term for years, created by way of mortgage, for after the mortgagee has lost his estate he has nothing to surrender, and the mortgagor, if he redeems, must wait until his right of entry accrues by force of his reversion. These conditions are all plainly deducible from familiar principles of the common law, and we presume no authority need be cited in support of them.
Mrs. Wellborn's nonage and coverture being of no avail, the other ground relied on to prevent the effect of the adverse possession of Mary Gordon was the pendency of a suit in equity between the mortgagees and the trustees and the cestui que trusts, and one Lenoir, Lovelace and Mary Gordon and others, instituted in the year 1794 for a settlement of all the litigation growing out of the nonpayment of the mortgage money, and adverse claims set up under junior grants, in which a decree (235) was made in 1814, under which one tract of land was sold to pay the balance due of the original purchase money for which the mortgage was executed, and the mortgage was decreed to assign the mortgage term to Mrs. Wellborn, and Lenoir, Lovelace and Mary Gordon and other were decreed to release and surrender all claim derived under the junior grants.
This would be a complete answer to the statute of limitations but for the fact that in 1800 the piece of land now in controversy, being a part *Page 183 
of one of the larger tracts, was withdrawn from the operation of the proceedings in equity above referred to because it was supposed that by the deeds of Wellborn and wife, Mary Gordon and the trustees of the University, and others, the title to this particular parcel had become vested, both in law and equity, in the commissioners as the site of the town of Wilkesboro, and all the various conflicting title having, as it was supposed, centered in them, the suit was discontinued in respect to this land, and it is not embraced in any of the subsequent orders or in the final decree. So, as to it, the case is the same as if such proceedings had never been instituted.
There is, consequently, nothing to prevent the title of Mary Gordon from having ripened into the better title, and Mrs. Wellborn has no cause of action. How it may be after the expiration of the five hundred years we will not venture to speculate further than we have been forced to do in order to establish our conclusion.
2. The deed of Wellborn and wife, as we have seen above, did not take effect as to her. Nor did it operate at the date of its execution in 1800 to pass any estate from Wellborn, for he then had no interest in the land. He was married in 1794, and had issue born alive, but he did not become tenant by the curtesy initiate in the trust estate of his wife, for, in order to that, there must be an actual seizin in regard to a legal estate, or something equivalent to it in regard to a trust, which was prevented by the adverse possession of Mary Gordon. So the deed of Wellborn operated by way of estoppel, and afterwards, in 1814, when the term of five hundred years was assigned to Mrs. Wellborn, it passed to him jure mariti, and then passed to the commissioners,     (236) or those claiming under them, "to feed the estoppel," in the quaint language of the books, and the legal effect was to vest the title in the commissioners, or those claiming under them, in the same way as if he had been the owner of the term when he executed the deed. This is a well settled rule of law, and is an instance of that being done by mere act of law which the party had before professed to do by a solemn act. Foscue v. Satterwhite, 24 N.C. 470; McNeely v. Hart,31 N.C. 61; 2 Smith Lead. Cases, 460 (notes).
To meet this view of the case the counsel for the plaintiff again relied on two grounds, viz.: Where the deed sets out the fact that the party has no estate, and professes to pass only such interest as he may own, there is no estoppel; for, as the books say, "An estoppel against an estoppel leaveth the matter at large," as if the deed sets out that the party is entitled to a contingent interest, which is not the subject of a conveyance, and professes to pass it, there is no estoppel, and should the interest afterwards vest, it will not pass — under the rule as to feeding *Page 184 
an estoppel; but it is necessary for the purchaser to apply to a court of equity in order to get an assignment, under the allegation that the deed is evidence of an executory agreement to convey, of which equity will decree specific performance.
This position is true, and for the purpose of showing its application to the present case the learned counsel insisted that Wellborn's deed sets out a mere trust estate, and professes only to pass the equitable estate of himself and wife. So the question turns upon the construction of that deed. We think it does profess to pass the legal title in feesimple — that is, the land itself, and not a mere trust estate. It recites that Cossart had conveyed the land in 1778 to Montgomery, and that he, in 1779, conveyed the land to Brown and others in trust for his two infant daughters, Rebecca and Rachel, and the marriages of the said Rebecca and Rachel with Wellborn and Stokes, and that the commissioners are empowered to purchase 50 acres of land for the site of (237) the public buildings for Wilkes County, but is silent in respect to whether the trustees, Brown and others, had conveyed the legal title to the cestui que trusts, Rebecca and Rachel, and by its silence leaves it to be inferred that they had so conveyed, for it then professes to "give, grant, bargain and sell, alien and confirm" to the commissioners a certain piece or parcel of land, bounded, etc., containing 50 acres, to have and to hold the said 50 acres of land to the commissioners, and to their only use and behoof, to them, their heirs and assigns forever, with warranty against themselves and their heirs, and all persons claiming under Montgomery — in short, it conveys in the usual form the legal title in the land itself, as if they had legal title by a previous conveyance from the trustees. Consequently, the deed operated by way of estoppel.
But, in the second place, it was insisted that, as Wellborn acquired the term of five hundred years jure mariti, and his wife would take by survivorship in the event of his death without making a disposition of it, the law will not dispose of it for the purpose of feeding the estoppel, and thereby deprive the wife of her chance of survivorship.
No authority was found to support this distinction between a case where a husband buys a term for years and where it is acquired jure mariti, and it is opposed to principle, for when he afterwards acquires the estate, no matter how, provided he does not hold it in autre droit, as where it devolved upon the wife as executrix, the law, in its justice, will pass it to the party to whom he had professed to convey the land in like manner as if he had owned it at the time he made the deed. This is decided in Doe v.Oliver, 2 Smith Leading Cases, 417, where the authorities are collected. The Court say: "We are satisfied, upon the authorities, that a fine by a contingent remainderman, though it *Page 185 
operates by estoppel, does not operate by estoppel only, but has an ulterior operation when the contingency happens, and that the estate, which then becomes vested, feeds the estoppel, and that the fine operates upon that estate as though that estate had been vested in the conusees
at the time the fine was levied."                                    (238)
The cases referred to show that there was no difference in the operation of a fine and a deed in this respect, and the conclusion is that the law does that for the party which he ought to do himself — transfers the estate the instant he acquires it, and has the right of disposition.
If Mrs. Wellborn had acquired the legal estate in the reversion before the term was assigned to her, a very interesting question would have been presented, i. e., Would the term have instantly merged so as to give her the fee simple in possession? Or would it have passed to her husband juremariti, and instantly passed to feed the estoppel? Both the merger and thefeeding of the estoppel being acts of law. However, the question does not arise, as the surviving trustee did not convey to her until some years afterwards, and it is alluded to merely because it was suggested on the argument.
PER CURIAM.                                             Affirmed.
Cited: Herndon v. Pratt, 59 N.C. 334; Parker v. Banks, 79 N.C. 483;Cheatham v. Rowland, 92 N.C. 344; Clayton v. Cagle, 97 N.C. 303; Kingv. Rhew, 108 N.C. 701; Culp v. Lee, 109 N.C. 679; Ervin v. Brooks,111 N.C. 360; Kornegay v. Miller, 137 N.C. 668; Ford v. McBrayer,171 N.C. 425; Olds v. Cedar Works, 173 N.C. 165, 166; Baker v. Austin,174 N.C. 435; Weathersbee v. Goodwin, 175 N.C. 238.